Title: To James Madison from Edmund Randolph, 23 March 1790
From: Randolph, Edmund
To: Madison, James


My dear friendWilliamsburg March 23. 1790.
My dear wife is not better, than when I wrote to you last. I expect something determinate in a few days.
Inclosed is a copy of my motion. Had it been intended to bring forward a convention immediately, the thing was imprudently worded; because it contains many unpopular points. But as subjects of reflection for the people, they could not, I thought, be too pointed.
I give you a duplicate, that one may be put into mr. Jefferson’s hands, if you approve.
